— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 7, 1975, convicting him of attempted assault in the first degree, upon a jury verdict, and sentencing him to one year in the New York City Correctional Institution. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to the time already served, with defendant to be continued on probation for a period of three years, and case remanded to the Criminal Term to fix the conditions of probation and for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). As so modified, judgment affirmed. Under the circumstances of this case, we believe the sentence as reduced herein is adequate. Rabin, Acting P. J., Hopkins, Martuscello, Christ and Shapiro, JJ., concur.